Title: From George Washington to Major General Alexander McDougall, 25 February 1779
From: Washington, George
To: McDougall, Alexander


Dear Sir
Head Quarters Middle Brook 25th Feby 1779

Inclosed you have a Copy of the arrangement of the Massachusetts line as returned to the Board of War by the Committee appointed for that purpose: but as many alterations may have happened, by Resignations and other causes, since the lists were made out, the Board have sent them to me for a final revisal, Congress having by a Resolve of the 4th instant empowered me to compleat the arrangement. I must therefore request you to convene the General and Feild Officers of the three Brigades under your command, and desire them to point out any alterations that may have arisen in their respective Corps. Should any promotions take place in consequence they are to be filled up regimentally as high as Captains, and from thence upwards in the line of the State agreeable to the Regulations of June 2d 1778. It is more than probable that some disputes may yet remain respecting the relative Rank of the Feild Officers and some of the Subalterns. Should this be [the] case, they must be guided by the Resolve of Congress of the 24th Novemr last which has been published in General Orders and transmitted to your Dy Adjt General, and which I think makes provision for every claim that can possibly [be] raised. I would much rather that the Officers should settle this matter among themselves, but if this cannot be done, they must state their respective claims, and I must appoint a Board to take them into consideration and assist me in determining upon them.
Glovers Brigade being at Rhode Island will possibly occasion some delay and difficulty, because some of the Officers in it may perhaps have disputes of Rank with those at the Highlands. I can therefore think of no better method of giving all an equal chance of stating their claims, than by sending a Copy of the arrangement of those Regiments that are at Rhode Island to the Officers there, and request them to overlook it, and if they have any objections to it as it stands, to empower some of their Body to meet the rest of their line at Peekskill or Fishkill and endeavour to make a settlement. I am exceedingly anxious to have the arrangements compleated on terms that will give general satisfaction, and I am certain that it can be as well or better done by the contending parties than by any other persons, if they will but determine to submit to the Regulations of Congress before mentioned, which seem calculated to take in every case and make provision for every claim. As soon as you have got the work compleated to the satisfaction of the concerned, or if this cannot be done, as soon as you have compleated it as far as circumstances will admit and have collected the claims of those who are dissatisfied be pleased to return the whole to me. I have nothing to add but my wish that you will endeavour to have every dispute settled upon the spot, that the Commissions may be issued as speedily as possible, after which, there will be no admission of any future claims.
Since I began this letter I have recd the arrangements of Putnams, Wigglesworths, Vose’s, Shepherds, and Bigelows Regiments with such alterations as have occurred since the first Copy was made out, as they will be of use in forming the new lists I have inclosed them.
Be pleased to forward the packet for Genl Clinton by a careful hand. It contains the arrangement of the New York line. I am with great Regard Dear Sir Your most obt Servt
Go: Washington
